           Case 1:21-cr-00312-JEB Document 34 Filed 05/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       )
                                               )
        Plaintiff,                             )
                                               )
v.                                             )      Case no. 1:21-cr-00312-JEB All Defendants
                                               )
Bradley Bennett,                               )
                                               )
        Defendant.                             )

                     DEFENDANT’S MOTION FOR PRETRIAL RELEASE

        COMES NOW Defendant, Bradley Bennett, by and through his undersigned counsel, and

for his Motion for Pretrial Release, suggests to the Court as follows:

     1. The Defendant and the Government have been collaboratively addressing and reconciling

issues relating to the background, pedigree and actions of the Defendant such as to agree to the

pretrial release of the Defendant in connection with the present matter pursuant to certain terms

and conditions, including:

           i.   Home detention in North Carolina;

          ii.   The identification of a third-party custodian;

         iii.   The identification of an acceptable residence to which the Defendant will be

                confined;

         iv.    The requirement that the identified residence have a land telephone line;

          v.    That the Defendant wear at all times an ankle monitor.

     2. It is understood that U.S. Pretrial Services has identified and approved the acceptable

residence for home confinement and the third-party custodian and is otherwise familiar with the

terms and conditions of pretrial release discussed by the parties hereto.
          Case 1:21-cr-00312-JEB Document 34 Filed 05/25/21 Page 2 of 2




       WHERFORE, Defendant prays this Honorable Court issue an Order granting the request

   of the Defendant, Bradley Bennett, for pretrial release subject to the terms and conditions

   collaboratively recommended by the parties and confirmed as workable by U.S. Pretrial

   Services and for such other and further relief as the Court deems just and appropriate in the

   circumstances.

                                              Respectfully submitted,

                                              KODNER WATKINS


                                              By:___/s/ Albert S. Watkins________________
                                                ALBERT S. WATKINS, DC#399625
                                                1200 South Big Bend Boulevard
                                                St. Louis, Missouri 63117
                                                Telephone: (314) 727-9111
                                                Facsimile: (314) 727-9110
                                                E-Mail: albertswatkins@kwklaw.net



                                 CERTIFICATE OF SERVICE
        Signature above is also certification that on May 25, 2021, a true and correct copy of the
foregoing was electronically filed with the Clerk of the Court utilizing the CM/ECF system which
will send notification of such filing to all parties of record, including

Monica Stump
Assistant United States Attorney
E-Mail: Monica-stump@usdoj.gov

And

Masharia Holman
E-Mail: Masharia.Holman@psa.gov
